UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-6172



STEVEN W. BELL,

                                              Plaintiff - Appellant,

          versus


DEPARTMENT   OF   REVENUE,  State   of   North
Carolina; PAUL L. JONES, Judge; G. DEWEY
HUDSON; SAMPSON COUNTY BOARD OF ELECTIONS; KEN
H. CROW,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Malcolm J. Howard,
District Judge. (CA-03-714-5-H)


Submitted:   June 10, 2004                 Decided:   July 26, 2004


Before MICHAEL, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Steven W. Bell, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Steven W. Bell appeals the district court’s order denying

relief on his 42 U.S.C. § 1983 (2000) complaint under 28 U.S.C.

§ 1915(e)(2)(B) (2000).      We have reviewed the record and find no

reversible error.     Accordingly, we affirm on the reasoning of the

district court.      See Bell v. Dep’t of Revenue, No. CA-03-714-5-H

(E.D.N.C. Nov. 26, 2003).      We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before    the   court   and     argument   would   not   aid   the

decisional process.



                                                                     AFFIRMED




                                    - 2 -